                  Case 19-26542       Doc 2       Filed 12/11/19     Page 1 of 6




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:                                                      Case No.:

DURANT INTERNATIONAL CORP                                   Chapter 15

         Debtor in a Foreign Proceeding.
                                              /

    VERIFIED MOTION FOR ORDER OF RECOGNITION OF FOREIGN MAIN
  PROCEEDING PURSUANT TO §§ 1515 AND 1517 AND REQUEST FOR HEARING

         MATTHEW RICHARDSON and KEVIN HELLARD, the joint liquidators of the foreign

bankruptcy estate (“Joint Liquidators” or “Foreign Representatives”), for the bankruptcy estate of

DURANT INTERNATIONAL CORP (“Durant” or “Debtor”), file this Verified Motion for Order

Granting Recognition of Foreign Main Proceeding Pursuant to §§ 1515 and 1517 of the

Bankruptcy Code (the “Motion”). The Motion seeks entry of an Order granting (i) recognition,

pursuant to 11 U.S.C. § 1517 1 , of the Debtor’s court-approved insolvency proceeding (“BVI

Liquidation Case”) pending before the High Court of Justice of the British Virgin Islands (“BVI

Court”); (ii) related relief pursuant to sections 1520 and 1521 of the Bankruptcy Code; and (iii)

any other and further relief which may be available under the Bankruptcy Code. In support of the

Motion, the Foreign Representatives respectfully state as follows:

                                PRELIMINARY STATEMENT

         1.     The Foreign Representatives file the Chapter 15 Petition for Recognition of a

Foreign Proceeding (the “Petition”) seeking recognition of the BVI Bankruptcy Case as a “foreign




         Unless otherwise specified herein, all statutory references shall be to Title 11 U.S.C. §
         1

101 et seq. (the “Bankruptcy Code”).
                                          Page 1 of 6
                  Case 19-26542        Doc 2     Filed 12/11/19     Page 2 of 6




main proceeding” as defined in section 1502(4) of the Bankruptcy Code.

       2.      The Declaration of the Foreign Representative Matthew Richardson (the

“Declaration”), made under penalty of perjury, addressing the requirements of § 1515(c) of the

Bankruptcy Code and Federal Rule of Bankruptcy Procedure 1007(a)(4), is attached hereto as

Exhibit “A”.

       3.      The Order placing the Debtor in liquidation pursuant to the British Virgin Islands

law is attached to the Declaration as Composite Exhibit 1.

       4.      The Petition, this Motion, and the accompanying Declaration demonstrate that the

BVI Bankruptcy Case should be recognized as a foreign main proceeding pursuant to section 1517

of the Bankruptcy Code.

       5.      The Foreign Representatives seek the type of relief that Chapter 15 was designed

to provide, and the BVI Liquidation Case and this Petition meet all the requirements for recognition

and the requested relief.

                                JURISDICTION AND VENUE

       6.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157

of the Bankruptcy Code.

       7.      This is a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2)(P), and the Court

may enter a final order consistent with Article III of the United States Constitution.

       8.      The British Virgin Islands (“BVI”) are the Debtor’s center of main interests, as the

location of the Debtor’s last principal place of business and registered address are the Road Town,




                                            Page 2 of 6
                  Case 19-26542        Doc 2    Filed 12/11/19      Page 3 of 6




Tortola, BVI, see Exhibit A, Declaration at ¶¶ #3-5, 34-36.2

       9.      Venue is proper in this district under 28 U.S.C. § 1410 as, among other things, the

Debtor has monies held in trust with Sequor Law, P.A..

                                        BACKGROUND

       10.     The background on Durant is set forth in the Declaration of Matthew Richardson

attached as Exhibit A and such Declaration is incorporated by reference as if fully set forth here.

                                 BASIS FOR RECOGNITION

       11.     The Foreign Representatives have satisfied each of the requirements for recognition

under Chapter 15 of the Bankruptcy Code, as follows:

               (a)     The Foreign Representatives qualify as “foreign representatives” under

section 101(24) of the Bankruptcy Code by virtue of their appointment as joint liquidators of the

Debtor’s bankruptcy estate by the BVI Court, which grants them the power to, among other things,

(i) carry out the liquidation of the Debtor bankruptcy estate under BVI law; (ii) investigate the

business and affairs of the Debtor including conducting discovery of documents and information

wherever located; and (iii) pursue available claims for the benefit of the creditors. The Foreign

Representatives may file auxiliary insolvency proceedings abroad and be recognized as the foreign

representatives for the bankruptcy of the Debtor under the laws of BVI and powers granted to the

Foreign Representatives by the BVI Court.

               (b)     The BVI Liquidation Case qualify as a “foreign proceeding” under section

101(23) of the Bankruptcy Code because it is a judicial proceeding pending in the BVI Court under



2
  See § 1516(c) (“In the absence of evidence to the contrary, the debtor’s registered office, or
habitual residence in the case of an individual, is presumed to be the center of the debtor’s main
interests.”).
                                            Page 3 of 6
                     Case 19-26542     Doc 2       Filed 12/11/19    Page 4 of 6




the bankruptcy laws of BVI for the purpose of liquidation.

               (c)      The BVI Liquidation Case further qualifies as a “foreign main proceeding”

because the BVI Liquidation Case is a foreign proceeding pending in the BVI, which was the

Debtor’s center of main interest.

               (d)      Foreign Representatives submit that section 109(a) of the Bankruptcy Code

does not apply herein. To the extent section 109(a) of the Bankruptcy Code applies in Chapter 15

cases, the Debtor qualifies as a “debtor” under section 109(a) because the Debtor is the subject of

a foreign proceeding and has assets in the United States, including a retainer on deposit with

Sequor Law, P.A. of US $3,000.

               (e)      This Motion is accompanied by the BVI Court’s orders granting the relief

and ordering the liquidation of assets of the Debtor for the benefit of creditors. See Exhibits A(1).

               (f)      Lastly, this Motion is accompanied by the BVI Court’s Orders appointing

the Foreign Representatives as joint liquidators in the liquidation proceeding relating to the Debtor.

See Exhibits A(1) and A(2). Further, the Statements required by Rule 1515(c) and Fed. R. Bankr.

P. 1007(a)(4) are being filed together herewith.

                                     RELIEF REQUESTED

       12.     By this Motion, the Foreign Representatives respectfully request an Order pursuant

to sections 105(a), 1507, 1517, 1520 and 1521 of the Bankruptcy Code, substantially in the form

of the Proposed Order, attached hereto as Exhibit “B”, granting the following relief:

       (a)     Recognizing the BVI Liquidation Case as a “foreign main proceeding” and the

Foreign Representatives as the foreign representatives of the Debtor;

       (b)     Granting the relief allowable as of right upon recognition of a foreign main

proceeding under section 1520 of the Bankruptcy Code;
                                             Page 4 of 6
                  Case 19-26542         Doc 2     Filed 12/11/19      Page 5 of 6




        (c)    Granting the following additional relief under section 1521 of the Bankruptcy

Code:

               (1)      staying (i) the commencement or continuation of any action or proceeding

concerning the debtor’s assets, rights, obligations or liabilities, (ii) execution against the debtor’s

assets, and (iii) any right to transfer, encumber or otherwise dispose of any asset of the debtor.

               (2)      providing for the examination of witnesses, the taking of evidence, and the

delivery of information concerning the assets, affairs, rights, obligations or liability of the Debtor

and the Debtor’s estate under § 1521(a)(4), the Federal Rules of Bankruptcy Procedure, including

Fed. R. Bankr. P. 2004, and Local Rule 2004-1;

               (3)      entrusting the administration or realization of all of the assets of the Debtor

within the territorial jurisdiction of the United States to the Foreign Representatives;

               (4)      entrusting the distribution of all or part of the assets of the Debtor located

within the United States to Foreign Representatives;

               (5)      otherwise granting comity to and giving full force and effect to the Orders

of the BVI Bankruptcy Court, including, without limitation, those attached as Composite

Exhibit 1 to the Declaration; and

        (d)    granting the Foreign Representatives such other and further relief as this Court may

deem just and proper.

                                          CONCLUSION

        WHEREFORE, the Foreign Representatives respectfully request that the Court enter an

Order granting the relief requested herein and such other and further relief as the Court deems just

and proper.



                                             Page 5 of 6
                 Case 19-26542        Doc 2      Filed 12/11/19   Page 6 of 6




                              28 U.S.C. § 1746 VERIFICATION

       I verify under penalty of perjury under the laws of the United States of America that the

foregoing Verified Motion is true and correct.

                                     Executed in Tortola, British Virgin Islands on 10 December,
                                     2019




                                                                                  __________
                                     MATTHEW RICHARDSON
                                     for and on behalf of Durant International Corp– as Joint
                                     Liquidator in the BVI Liquidation Case


Dated: December 10, 2019                             Respectfully submitted,
                                                     SEQUOR LAW, P.A.
                                                     1111 Brickell Avenue, Suite 1250
                                                     Miami, Florida 33131
                                                     Telephone: 305-372-8282
                                                     Facsimile: 305-372-8202
                                                     E-Mail: ggrossman@sequorlaw.com
                                                     E-mail: rtorrao@sequorlaw.com

                                                     By: /s/ Gregory S. Grossman
                                                            Gregory S. Grossman
                                                            Florida Bar No. 896667
                                                            Raul Torrao
                                                            Florida Bar No. 1018991




                                           Page 6 of 6
